Citation Nr: 1602352	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-44 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left ankle strain ("left ankle disability").
 
2.  Entitlement to an initial rating in excess of 10 percent for left knee strain with degenerative spurring of the patella ("left knee disability").
 
3.  Entitlement to an initial rating in excess of 10 percent for left hip strain ("left hip disability").
 
4.  Entitlement to an initial compensable rating for atrophic hole of the left retina ("left eye disability").
 
5.  Entitlement to an initial compensable rating for bilateral tinea pedis. 
 
6.  Entitlement to an initial compensable rating for hammertoe of the left 5th toe.



REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

A claim for total disability rating based on individual unemployability (TDIU) may be part of an increased rating claim if reasonably implied by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Although the Veteran has made statements of how his impairments affect his day to day activities, unemployability is not currently at issue.  The Veteran has not specifically raised the issue of TDIU as part of this claim.  Furthermore, January 2009 and September 2015 VA examination reports about the service-connected conditions on appeal do not demonstrate that any of the disabilities cause unemployability due to functional or mental issues.   For example, even though the left knee, left hip, and left ankle  disabilities collectively have been shown to limit prolonged bending, walking and standing, no restriction has been found as related to sedentary activities.  No functional impairment has been caused by either the Veteran's hammertoe or athlete's feet.  Accordingly, a TDIU is not at issue in this appeal.  

In the Veteran's November 2010 Form 9, he requested a Travel Board hearing, which was scheduled to be held in March 2015.  In January and February 2015 notices, the Veteran requested to cancel the hearing.  Therefore, the Board considers the Veteran's hearing request withdrawn.  

The Board notes that VA treatment records from the Philadelphia and Hampton VA Medical Centers were associated with the VBMS electronic claims file in December 2015.  These records were previously considered by the RO prior to the issuance of the most recent Supplemental Statement of the Case (SSOC).  Although the RO noted that it had reviewed these records in the SSOC, the records were not fully associated with the claims file before the claim returned to the Board.  Accordingly, a waiver of RO review is not necessary as this is not "new" evidence.  

The issue of a rating in excess of 20 percent for a back disability has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In the Veteran's November 2010 Form 9, he noted disagreement with the RO's decision regarding his service connected back disability.  In the March 2009 rating decision, the RO granted the Veteran service connection for degenerative disc disease of the lumbar spine with lumbar strain with a 20 percent rating effective October 1, 2008.  Unfortunately, the Veteran did not list this matter on his original notice of disagreement or on any other notice within a year of the issuance of the March 2009 RO decision.  Accordingly, the Board construed the notation as a new increased rating claim on that issue.  Since the RO has not adjudicated the matter, the Board does not have jurisdiction.  Accordingly, the mater is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to September 14, 2015, the Veteran's left ankle disability resulted in painful motion and tenderness.  After September 14, 2015, additional functional limitation has been noted with repetitive use and dorsiflexion reduced to 10 degrees.   

2.  The Veteran's left knee disability has been manifested by limited flexion of no less than 110 degrees with pain.  

3.  The Veteran's left hip disability is manifested by painful motion limiting flexion to no less than 110 degrees.  

4.  The Veteran's left eye disability results in uncorrected visual acuity of 20/40 or better and no loss of visual field. 

5.  The Veteran's tinea pedis (athlete's foot) covers no more than 5 percent of the Veteran's total body area and does not require intermittent systemic therapy. 

6.  The Veteran has one hammertoe present on the left 5th toe.  Hammer toes are not present on other toes of the left foot. 


CONCLUSIONS OF LAW

1.  Prior to September 14, 2015, the criteria for a rating higher than 10 percent for left ankle strain were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2015).

2.  As of September 14, 2015, the criteria for a rating of 20 percent, and no higher, for left ankle strain have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2015).

3.  The criteria for a rating in excess of 10 percent for left knee strain with degenerative spurring of the patella have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5260 (2015).

4.  The criteria for a rating in excess of 10 percent for left hip strain have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5013, 5252 (2015).
5.  The criteria for a compensable rating for atrophic hole in left retina have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 4.10, 4.20, 4.21, 4.79, Diagnostic Code 6011 (2015).

6. The criteria for an initial compensable rating for tinea pedis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 7806, 7813 (2015).

7.  The schedular criteria for an initial compensable rating for a hammer toe of the left 5th toe left have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5282 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

In July 2008, the Veteran filed a claim for entitlement to service connection for (1) degenerative disc disease of the lumbar spine, (2) a hole in the left retina, 
(3) athlete's foot, (4) bilateral hearing loss, (5) right ankle pain, (6) left foot hammer toe, (7) high blood pressure, (8) chronic right hip pain, and (9) bilateral leg numbness.  The Veteran's claim was filed as part of the Department of Veterans Affairs (VA) Benefits Delivery at Discharge (BDD) Program, which allows VA to develop evidence for a disability compensation claim prior to a veteran's separation from active duty.  In July 2008, VA sent the Veteran notice discussing the BDD and VA's duty to assist.  

In March 2009, the RO granted service connection for (1) degenerative disc disease of the lumbar spine with a 20 percent rating, (2) left ankle strain with a 10 percent rating, (3) left knee strain with degenerative spurring of the patella with a 10 percent rating, (4) left hip strain with a 10 percent rating, as well as noncompensable ratings for (1) atrophic hole in the left retina, (2) bilateral tinea pedis, and (3) left hammer toe.   

In January 2010, the Veteran issued a notice of disagreement on those issues and requested de novo review by a Decision Review Officer.  In response to the Veteran's notice, VA sent him a Statement of Case in October 2010, which noted the affirmance of the RO's original decisions. In November 2010, the Veteran perfected his appeal with the submission of a Form 9.  

In May 2015, the matter reached the Board and was then remanded to the RO for additional development.  The Board found that new VA examinations should be conducted since over six years had passed.  The Board also requested that the Veteran be given an opportunity to provide names and addresses of post-service treatment providers.  The examinations were conducted in September 2015.  The Veteran submitted a private treatment record from J. S. in August 2015.  The Board finds that the remand directives were substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the matter is ripe for adjudication.  

Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to applying schedular criteria, VA may grant a higher rating for musculoskeletal disabilities in cases which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45.  

I.  Left Ankle

The RO rated the Veteran's left ankle strain under Diagnostic Code 5271.  Diagnostic Code 5271 rates limited range of motion of the ankle.  A 10 percent rating is warranted when limitation of motion is "moderate." A 20 percent rating is warranted when limitation of motion is "marked."  A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271.  Ratings higher of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis.  No involvement with the subastragalar or tarsal joint, or the os calcis or astragalus has been shown, to warrant consideration under Diagnostic Codes 5272, 5273, or 5274.  

The words moderate or marked are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in reaching a decision that is "equitable and just."  38 C.F.R. 
§ 4.6.  Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.   

Available treatment records note complaints of left ankle pain, but do not provide any further information as to limitation in range of motion.  Private medical records from Dr. Sakthipriya Janarthanan dated in June 2015 note the Veteran's complaints, in pertinent part, of ankle pain, and the examination noted decreased range of motion due to pain and stiffness, but without specific findings.  

The Veteran has had two VA examinations.  The first examination took place in January 2009 and the second in September 2015.  

X-rays of both ankles taken in January 2009 at the Hampton, Virginia VA Medical Center were normal, with no fracture, dislocation, or other bony abnormality.  The joints and soft tissues were unremarkable. 

At the January 2009 examination, the Veteran reported having severe pain in his left ankle when he has severe back pain.  Initially, he thought the pain was because of his boots.  He reported that the pain worsened with activity such as standing or walking longer distances.  He has used over-the-counter medications including Motrin, Aleve, and Bengay to relieve reported pain.  The objective examination report revealed that the Veteran had tenderness and pain at rest in the left ankle, but no evidence of ankle or tendon instability or angulation.  Furthermore no joint ankylosis was seen.  Even with objective evidence of pain noted on examination in the left ankle, the Veteran had normal left dorsiflexion at 20 degrees and near normal plantar flexion at 40 degrees.  In considering the pain reported by the Veteran and range of motion, no more than a moderate disability was displayed based on this examination, which is consistent with a 10 percent rating.  Higher ratings were not warranted due to the lack of evidence of ankylosis under Diagnostic Code 5270.  

The September 2015 VA examination of the left ankle demonstrated worsening of the left ankle sufficient to raise the rating to 20 percent as a marked level of disability.   Although the plantar flexion was normal, the Veteran's left dorsiflexion was reduced in half to 10 degrees with pain.  The examiner reported that the examination results were medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  The examiner also reported that pain, weakness, fatigability, and/or incoordination would significantly limit the Veteran's functional ability with repeated use over a period of time. Ankylosis remained absent.  No instability was seen in the left ankle.  Based on decreased dorsiflexion and the examiner's competent opinion of additional functional loss with repetitive use, the Board finds the Veteran's left ankle disability warranted a 20 percent rating as of September 14, 2015.    


II.  Left Knee

Effective October 1, 2008, the RO service connected left knee strain with degenerative spurring of the patella with a 10 percent rating based on functional loss with pain under Deluca.  

Based on the Veteran's complaints, the Board considered whether a higher rating for the left knee disability was allowed based on limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Codes 5015, 5260.   Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  The maximum schedular rating of 30 percent under this diagnostic code is warranted for flexion limited to 15 degrees.  Id.

The Veteran reported developing the left knee condition from climbing up and down ladders.  An x-ray taken at the Hampton, Virginia VAMC in January 2009 revealed that he had minimal degenerative spurring of the left patella.  When evaluated, the Veteran's knee was tender to touch with observable clicks/snaps, and grinding upon movement.  Even with the reported symptoms, the left knee flexion was near normal at 130 degrees, as noted in the January 2009 VA joints examination report.  With objective evidence of pain, flexion reduced to 110 degrees.  In comparing the Veteran's level of disability with the rating criteria, he did not meet the criteria for a higher 20 percent rating under  Diagnostic Code 5260 since his flexion was well above the rating criteria.     

Available treatment records note complaints of knee pain, but do not provide any further information as to limitation in range of motion.  Private medical records from Dr. Janarthanan dated in June 2015 note the Veteran's complaints, in pertinent part, of knee pain, and the examination noted decreased range of motion due to pain and stiffness, but without specific findings.  


The examination conducted in September 2015 of the left knee also failed to demonstrate a level of disability which would warrant a higher rating under Diagnostic Code 5260.  The Veteran had flexion of 125 degrees.  No additional functional loss was seen after three repetitions.  Furthermore, the examiner opined that pain, weakness, fatigability, or incoordination did not significantly limit the functional ability of the Veteran's left knee with repeated use over time. The Veteran also had full strength in his knee.  

Without objective evidence of a more significant disability than shown in limitation in flexion, the Board is unable to increase the Veteran's rating for the left knee disability under the rating criteria of Diagnostic Code 5260 during any point during the appeals period.  The Board also considered other Diagnostic Codes of the knee for a rating higher than 10 percent, but found no others were applicable.  Diagnostic Code 5256 for ankylosis of the knee was inapplicable because there is no objective evidence of ankylosis.  Diagnostic Code 5257 regarding other impairments of the knee was inapplicable because no evidence of instability or recurrent subluxation has been shown.  Diagnostic Codes 5258 and 5259 were inapplicable because there is no evidence of dislocated or removed semilunar cartilage.  Diagnostic Code 5261 was inapplicable because the left knee extension has been normal on examination.  Diagnostic Code 5262 was inapplicable because there has been no impairment of the tibia and fibula.  Lastly, Diagnostic Code 5263 was inapplicable since there was no evidence of genu recurvatum.  Diagnostic Code 5263 would not result in a higher rating since the maximum schedular rating is 10 percent.  Accordingly, the Board finds the severity of the Veteran's left knee condition does not warrant a disability rating higher than 10 percent.  

III.  Left Hip

The RO gave the Veteran an initial rating of 10 percent for a left hip disability under Diagnostic Code 5252.  Diagnostic Code 5252 rates disabilities based on limitation of flexion.  Ratings of 10, 20, 30 and 40 percent disabling are warranted for limitation of flexion to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively.  Id.  The Veteran asserts that he is entitled to a higher initial rating. 

At the January 2009 VA examination, the Veteran reported that his left hip pain began after falling on board his ship in May 2008 during active service.  After the injury, the Veteran was put on light duty for nearly two months even though no abnormalities were found.  After that period, he returned to full duty until his discharge in September 2008.  He reported having intermittent pain since discharge.  The Veteran reported that he has excruciating pain in the morning that eases after walking or moving.  Throughout the day, the Veteran has nagging pain which he rates a 6 out of 10 in intensity.   He reports benefit from taking over-the-counter medications, including Motrin, Aleve and Bengay, and limiting activity during pain. 

The January 2009 examiner found that the Veteran had abnormal hip flexion at 90 degrees, external rotation at 45 degrees and internal rotation at 40 degrees.  Extension, abduction and adduction were normal.  The examiner found that the reduced range of motion did not contribute to additional functional loss.  Furthermore, no pain, tenderness, difficulty with weight bearing, or evidence of crepitus was observed on the examination. The Veteran's left hip also had normal strength in flexion, extension, and abduction.  Based on the level of severity reflected in the 2009 examination report, the Veteran would not earn a compensable rating based on the schedular criteria, but a 10 percent rating was granted based on functional loss with pain.  An addendum opinion to the January 2009 examination report was provided in March 2009.  The examiner noted that even with pain, the Veteran's flexion would be at 110 degrees.  

Available treatment records note complaints of left hip pain, but do not provide any further information as to limitation in range of motion.  Private medical records from Dr. Janarthanan dated in June 2015 note the Veteran's complaints, in pertinent part, of left hip pain, and the examination noted decreased range of motion due to pain and stiffness, but without specific findings.  

At the September 2015 VA examination, the Veteran's flexion was reduced to 90 degrees, but still did not reach the level of severity to warrant a higher rating under the schedular criteria.    Furthermore, with repetitive testing, the examiner found no additional functional loss or range of motion.  With certainty the examiner opined that pain, weakness, fatigability, and/or incoordination did not significantly limit the Veteran's functional ability in his left hip with repeated use over time. The Veteran also reported that he had no history of flare ups. He continued to have full strength in his hip in flexion, extension, and abduction.  Without evidence of more severe limitation in flexion, a rating in excess of 10 percent is not warranted at this time.  

The Board also considered the Veteran's left hip disability under other Diagnostic Codes related to hip and thigh disabilities, but found no others applicable.  Diagnostic Code 5240 was inapplicable because the Veteran has no ankylosis in the left hip.  Diagnostic Code 5251 was inapplicable because the Veteran has had normal extension, and this diagnostic code would not have earned the Veteran's left hip a higher rating.  Diagnostic Code 5253 was inapplicable because there was no evidence of a limitation in adduction.  Abduction was shown as normal on both VA examination reports.  Diagnostic Code 5254 was inapplicable because there was no evidence of any issue with the left flail hip joint.  Lastly, Diagnostic Code 5255 was inapplicable because there was no impairment of the left femur.  

Accordingly, the Veteran's left hip disability is not entitled to a rating higher than 10 percent. 

IV.  Left Eye

The RO gave the Veteran an initial noncompensable rating for his left eye disability, claimed as an atrophic hole of the left retina.  The RO rated the condition under Diagnostic Codes 6099-6011.  Diagnostic Code 6011 is applicable to retinal scars, atrophy or irregularities.  See 38 C.F.R. § 4.79.  The use of the "99" series and a hyphenated diagnostic code reflects that there is no specific diagnostic code applicable to the claimed condition, and that it must be rated by analogy. 38 C.F.R. § 4.20.  

Diagnostic Code 6011 provides for a 10 percent rating for localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image. Diagnostic Code 6011 also provides for alternate rating criteria to be made based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher rating.  See 38 C.F.R. § 4.79.

In February 2010, the Veteran initiated treatment at the Hampton VAMC for his eye condition.  He complained that his eyes were always red and irritated. The Veteran reported that he had a retina tear in 2008.  His last examination was during active service.  Evaluation revealed normal visual acuity with and without correction of 20/20.  External and internal eye examinations were normal bilaterally.  Impressions made by the optometrist were that the Veteran had lattice degeneration bilaterally with a small retina hole, dry eye syndrome, and blurred vision secondary to myopia and astigmatism bilaterally.  He was prescribed glasses to correct near sightedness and astigmatism.  

In a March 2010 eye follow-up conducted at the Hampton, Virginia VAMC Retina Clinic, the Veteran had normal vision with 20/25 in each eye without correction. 

At a Hampton, Virginia VAMC general physical in September 2010, the Veteran reported having no changes in vision, and no issues were observed by the treating medical professional.  

In a June 2012 Hampton, Virginia VAMC eye appointment, the optometrist noted that the Veteran's visual acuity was 20/20 in the right eye and 20/30 in the left without correction, and that he had perfect 20/20 with correction bilaterally.  Both external and internal eye examinations demonstrated the Veteran with normal vision.  Blurry vision was noted, but was considered secondary to near-sightedness and a bilateral astigmatism as noted in earlier examinations. 

An optometry follow up conducted in September 2014 at Philadelphia VAMC also demonstrated that the Veteran had normal vision uncorrected with 20/20 in the right and 20/30 in the left; and 20/20 bilaterally with correction. Internal and external examinations continued to be normal. The same results were also seen in December 2014 and February 2015 follow up optometry evaluations.  

In the instant claim, although treatment and examination demonstrate that the Veteran has lattice degeneration bilaterally with atrophic holes, the degeneration has not resulted in any identifiable visual impairment to garner a compensable rating.  Throughout the appeals period, the Veteran has had normal or near normal vision.  In a September 2015 evaluation, uncorrected and corrected vision both near and distances are 20/40 or better.  The Veteran's pupils were normal, visibly round and reactive to light.  No anatomical loss, light perception only, extremely poor vision, or blindness in either eye was observed.  No corneal irregularity or double vision were seen.  The Veteran's slit lamp and external eye exam were also normal. The internal eye examination was abnormal but only due to the presence of the lattice degeneration in the retina.  All other areas including the optic disc, macula, vessels, and vitreous were normal.  No loss of visual fields was seen. No concentric contraction of visual field was present.  

Based on the Veteran's consistent visual acuity of 20/40 in both eyes, no more than a noncompensable rating is warranted under visual acuity. Without any impairment in visual acuity, visual fields, or muscle function, there is no basis for a compensable rating.  See 38 C.F.R. § 4.79, DC 6066 (noncompensable rating for corrected distance vision of 20/40 or better in both eyes), 6010 or 6011, 6014-6026, 6029-6037, 6061-6065, 6080, 6081, 6090, 6091.  Accordingly, the Board affirms the RO's decision. 

V.  Athlete's Foot

The Veteran has a history of athletes feet, clinically known as tinea pedis, in service, which the RO rated as noncompensable under Diagnostic Codes 7813-7806. 

Diagnostic Code 7813 states that dermatophytosis, which includes tinea pedis, is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (Diagnostic Code 7800), other scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  As the Veteran's tinea pedis affects only his feet and has not been shown to cause any scarring, the Board will rely on Diagnostic Code 7806, governing dermatitis.

Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body is affected, and the condition requires no more than the use of topical therapy during the past 12 months.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or; when systemic therapy such as with corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A maximum schedular rating of 60 percent is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118.

The athlete's foot causes macerated and peeling skin on the feet bilaterally between all toes and an ashen appearance.  He reports using over-the-counter anti-fungal creams to manage his symptoms.  The RO gave the Veteran a noncompensable rating for this condition for merely having the condition without any related functional impairment. In September 2015, VA formally evaluated the Veteran's athlete's foot.  Prior to this assessment, no treating professional had adequately detailed the condition and its effect on the Veteran.  

The 2015 VA examiner noted that the Veteran had used topical medication, Lotrimin, for 6 weeks or more, but his use was not constant. Lotrimin is an over-the counter medication, and is not a systemic therapy.   The examiner also noted that the athlete's foot involved less than 5 percent of the Veteran's total body area.  

In comparing the rating criteria to the Veteran's symptoms, a compensable rating is not possible under the schedular criteria.  A compensable rating at a minimum requires a condition covering at least five percent or intermittent systemic therapies, which the Veteran does not use.  Accordingly, a compensable rating is not warranted. 

VI.  Left Foot - Hammertoe

Lastly, the Veteran has appealed the initial rating for his hammertoe of the left 5th toe.  The RO granted the Veteran a noncompensable rating under Diagnostic Code 5282.  Under Diagnostic Code 5282, a noncompensable rating is assigned when the Veteran has single hammer toes.  A 10 percent rating is warranted for unilateral hammer toe deformity of all toes without claw foot. Id.  A 10 percent rating is the maximum available schedular rating under Diagnostic Code 5282.  

The Veteran only has a hammertoe on one toe, rather than all toes as required by the rating criteria.   The Veteran does not contend that he has hammer toes on more than one toe and the medical evidence does not demonstrate the presence of additional hammertoes.  Private medical records from Dr. Janarthanan dated in June 2015 indicate examination showed what appeared to be an old malunion of the left fifth toe.    

In September 2015, VA conducted an examination of the Veteran's feet.  X-rays revealed that the Veteran had a hammertoe present on the left 5th toe, which the examiner deemed asymptomatic. Accordingly, a compensable rating is not warranted with a showing of hammertoes on the other four toes on the Veteran's left foot.  

VII.  Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service connected disabilities.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the applicable rating schedules shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  

The Board has awarded the Veteran the highest schedular rating possible for his left ankle based on the level of disability based on limitation of motion and pain.  Higher ratings are allowed for ankylosis under another Diagnostic Code, which is not seen at any point in the appeal period. In examining the available rating criteria and the Veteran's statements of general pain and limitation of motion, a 20 percent rating and no higher is accurate.    

The 10 percent rating provided by the RO for the left knee and left hip disabilities based on functional limitation with pain are appropriate based on the Veteran's consistent statements of chronic, intermittent pain and limited range of motion in both areas.  Higher ratings are allowed based on additional functional loss, but this has not been shown.  Ultimately, the Veteran's complaints of pain and limited range of motion are encompassed by the 10 percent ratings.   

Furthermore, the Veteran's left eye disability has not resulted in any dysfunction of either visual acuity or field.  Accordingly, a noncompensable rating is appropriate.  The Veteran has not described any specific condition associated with the left eye condition that would lead to a compensable rating.  Without the presence of any objective impairment in the eye, causing loss of vision, the Board finds referral for extraschedular consideration inappropriate.   

The Veteran's athlete's foot is adequately described and encompassed by the rating criteria.  The Veteran has not shown any functional disability as a result of the athlete's foot, such as interference in walking or the spread of the disease to other parts of his body, which would merit additional consideration. 

The Board also finds the Veteran's hammertoe is adequately encompassed by the rating criteria for having hammertoes on one foot and one toe.  If the Veteran had hammertoes present on all toes, a higher rating would be warranted.  Furthermore, there is no evidence that the hammertoe has actually resulted in any functional impairment. As noted on the September 2015 examination, the Veteran is asymptomatic.  Accordingly, an extraschedular consideration is also not warranted for this disability. 

Lastly, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with the appealed issues as reflected by the assigned rating. As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities. Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to his appealed claims in a July 2008 notice. As the contents of the notice fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  Furthermore, additional notice was provided to him in June 2015 informing him that additional information/evidence was needed as to any medical treatment he had received since service.  

VA also met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 . The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  In August 2015, the Veteran provided the June 2015 record from Dr. Janarthanan.  He did not identify any other treatment records that he wanted VA to obtain on his behalf.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability). See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the increased rating claims on appeal in January 2009 and September 2015. The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted clinical evaluations, and provided adequate discussions of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An initial rating in excess of 10 percent for a left ankle disability is denied prior to September 14, 2015.  

As of September 14, 2015, a rating of 20 percent is granted for a left ankle disability, subject to the laws governing payment of monetary benefits. 
 
An initial rating in excess of 10 percent for a left knee disability is denied.
 
An initial rating in excess of 10 percent for a left hip disability is denied.
 
An initial compensable rating for a left eye disability is denied.
 
An initial compensable rating for bilateral tinea pedis is denied.
 
An initial compensable rating for hammertoe of the left 5th toe is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


